           Case 2:17-cv-01121-APG-DJA Document 61 Filed 07/23/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 LAUSTEVEION JOHNSON,                                       Case No.: 2:17-cv-01121-APG-DJA

 4           Plaintiff                                                       Order

 5 v.                                                                     (ECF No. 60)

 6 DAVID WILLIS, et al.,

 7           Defendants

 8         The defendants’ motion to extend the time to file a joint pretrial order (ECF No. 60) is

 9 GRANTED. The Joint Pretrial Order is due by August 3, 2020. However, I caution the parties

10 that it is improper to list as trial exhibits such categories as “Any and all documents filed within

11 this matter,” and “all exhibits produced throughout this matter.” See ECF No 60-1 at 8. Local

12 Rule 16-3(b)(8) requires parties to list their specific trial exhibits, rather than vaguely referring to

13 “all exhibits.” Broad designations of exhibits make it impossible for the other party to object as

14 required by Local Rule 16-3(b)(8)(B). And, Local Rule 16-3 is designed to force the parties to

15 think hard about what evidence they need to prove their case at trial, in order to streamline trial

16 preparation and presentation. The draft Joint Pretrial Order submitted as ECF No. 60-1 will be

17 rejected if it is not more narrowly tailored.

18         Dated: July 23, 2020.

19

20                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
21

22

23
